DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The After Final amendment filed on June 13, 2022 has been entered. Claims 1, 2, 4, 5, 7-11 and 21-31 are pending in this application.

Allowable Subject Matter
Claims 1, 2, 4, 5, 7-11 and 21-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art to Maes et al. [US 20190163056 A1] teaches methods and systems for manufacturing electronic devices. More particularly, the disclosure relates to methods of forming an enhanced unexposed photoresist layer. The prior art to Darling et al. [US 20120241411 A1] teaches improved resist materials for plasma or milling transfer of patterns to a substrate material and methods of preparing such materials. More specifically this invention relates to organic resist materials or partially organic resist materials infiltrated with inorganic protective components that enhance the resistance of the resist materials to pattern transfer processes such as plasma etching and associated methods.
	However, with regard to claim 1, the prior art of record does not anticipate nor render obvious to one skilled in the art a method for lithography patterning as claimed, more specifically, the method comprising steps of applying an organometallic precursor to the photoresist layer, contacting the photoresist layer with nitrogen, and contacting the photoresist layer with an oxidant; performing an exposing process to the photoresist layer; thereafter, performing a second infiltration process to the photoresist layer; and
thereafter, performing a developing process to the photoresist layer to form a patterned photoresist layer, in combination with the other elements required by claim 1.
	With regard to claim 21, the prior art of record does not anticipate nor render obvious to one skilled in the art a method for lithography patterning as claimed, more specifically the method comprising steps of applying an organometallic precursor to the photoresist layer, contacting the photoresist layer with nitrogen, and contacting the photoresist layer with an oxidant; performing an exposing process to the photoresist layer using an extreme ultraviolet (EUV) radiation; performing a second infiltration process to the photoresist layer after the performing of the exposing process to the photoresist layer; and performing a developing process to the photoresist layer to form a patterned photoresist layer after the performing of the second infiltration process, in combination with the other elements required by claim 21.
	With regard to claim 29, the prior art of record does not anticipate nor render obvious to one skilled in the art a method for lithography patterning as claimed, more specifically the method comprising steps of applying an organometallic precursor to the photoresist layer, contacting the photoresist layer with nitrogen, and contacting the photoresist layer with an oxidant; thereafter, performing an exposing process to the photoresist layer; thereafter, performing a second infiltration process to introduce a second metallic compound into the photoresist layer to the photoresist layer, the second
metallic compound being different from the first metallic compound; thereafter, performing a developing process to the photoresist layer to form a patterned photoresist layer; and thereafter, performing a third infiltration process to the patterned photoresist
layer to enhance etch resistance thereof, in combination with the other elements required by claim 29.
	Claims 2, 4, 5, 7-11, 22-28, 30 and 31 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882